Case 9:18-mc-80490-RLR Document 40 Entered on FLSD Docket 06/17/2021 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
  TILDEN INTERNATIONAL, INC., et al.,
                 Plaintiffs,
  v.                                                                               Case No. 18-mc-80490 RLR
  THEODORE SALVADORE RUSSO, et al.,
                 Defendants.
  _____________________________________/
 MOTION FOR HEARING ON PLAINTIFFS’ MOTION TO REOPEN CASE AND MOTION
  TO TAKE JUDICIAL NOTICE OF ORDER IN PALM BEACH CTY. CASE NO. 2018-CP-
           001919 AND INVALIDATE ASSIGNMENT TO ROBERT GIBSON
         COME NOW, Tilden International, Inc. and Tilden Realty FLA, Inc. (“Plaintiffs”), by

  and through undersigned counsel, and requests that the Court schedule a hearing on Plaintiffs’

  Motion to Reopen Case and Motion to Take Judicial Notice of Order on Palm Beach Cty. Case

  No. 2018-CP-001919 and Invalidate Assignment to Robert Gibson.

                                  S I S K I N D L E G A L, P L L C
                                _______/s/ Jeffrey M. Siskind_______
                                Jeffrey M. Siskind, Esq. FBN 138746
                                 1629 K Street, Ste. 300, NW Washington, DC 20006
                               113 N. Monroe Street, 1st Floor Tallassee, Florida 32301
                                 3465 Santa Barbara Drive Wellington, Florida 33414
                                            TELEPHONE (561) 791-9565
                                             FACSIMILE (561) 791-9581
                                             Email: jeffsiskind@msn.com




                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was served on June 17,
  2021 via CM/ECF to all persons authorized to receive notices electronically in this case and by
  U.S. Mail to all appropriate parties who are not authorized to receive notices electronically
  through CM/ECF.

                                   _______/s/ Jeffrey M. Siskind_______
                                   Jeffrey M. Siskind, Esq. FBN 138746
